               Case 20-11218-MFW               Doc 2273        Filed 12/23/20         Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re                                                             Chapter 11

The Hertz Corporation, et al., 1                                  Case No. 20-11218 (MFW)

                                                                  (Jointly Administered)
                               Debtors.


    AMENDED 2 NOTICE OF AGENDA FOR TELEPHONIC AND VIDEO HEARING
    SCHEDULED FOR DECEMBER 28, 2020 AT 3:00 P.M. (PREVAILING EASTERN
     TIME), BEFORE THE HONORABLE MARY F. WALRATH, AT THE UNITED
       STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE 3


         THIS HEARING WILL BE HELD TELEPHONICALLY AND BY VIDEO.

     ALL PARTIES WISHING TO APPEAR MUST DO SO TELEPHONICALLY BY
       DECEMBER 23, 2020 BY NOON. ONLY THOSE PARTIES THAT WILL BE
     ADDRESSING THE COURT SHOULD APPEAR BY ZOOM AND COURTCALL.

    PLEASE NOTE THAT THE MICROPHONES ON THE ZOOM MEETING WILL BE
        MUTED AND THE ONLY AUDIO WILL BE THROUGH COURTCALL.

                     TO APPEAR BY VIDEO CONFERENCE,
             PARTIES SHOULD USE THE FOLLOWING INFORMATION:
        JOIN ZOOMGOV HEARING: https://debuscourts.zoomgov.com/j/1600032411

                              Meeting ID: 160 003 2411; Passcode: 677957




1
          The last four digits of The Hertz Corporation’s tax identification number are 8568. The location of the
debtors’ service address is 8501 Williams Road, Estero, FL 33928. Due to the large number of debtors in these
chapter 11 cases, which are jointly administered for procedural purposes, a complete list of the debtors and the last
four digits of their federal tax identification numbers is not provided herein. A complete list of such information
may      be     obtained    on     the    website   of    the    debtors’   claims   and      noticing    agent    at
https://restructuring.primeclerk.com/hertz.
2
         Amended items appear in bold.
3
          All motions and other pleadings referenced herein are available online at the following address:
https://restructuring.primeclerk.com/hertz.



RLF1 24521900v.1
                Case 20-11218-MFW        Doc 2273     Filed 12/23/20   Page 2 of 4




I.       MATTER GOING FORWARD:

1.       Debtors’ Supplemental Application for Entry of an Order (i) Authorizing and
         Approving Amendment to the Retention and Employment of Moelis & Company
         LLC as Investment Banker to the Debtors and (ii) Granting Related Relief [Docket
         No. 1955 – filed November 25, 2020]

         Objection/Response Deadline:         December 9, 2020 at 4:00 p.m. (ET); extended by
                                              agreement for the Office of the United States
                                              Trustee for the District of Delaware to December
                                              11, 2020 at 4:00 p.m. (ET)

         Objections/Responses Received:

         A.        Objection of the United States Trustee to Debtors’ Supplemental Application
                   for Entry of an Order (i) Authorizing and Approving an Amendment to the
                   Retention and Employment of Moelis & Company LLC as Investment Banker
                   to the Debtors and (ii) Granting Related Relief [Docket No. 2080 – filed
                   December 11, 2020]

         Related Documents:

         i.        Order (i) Authorizing the Retention and Employment of Moelis & Company LLC
                   as Investment Banker to the Debtors Nunc Pro Tunc to the Petition Date and
                   Waiving Certain Information Requirements Pursuant to Local Rule 2016-2, and
                   (ii) Granting Related Relief [Docket No. 856 - entered July 30, 2020]
         ii.       Debtors’ Reply in Support of Their Supplemental Application for Entry of an
                   Order (i) Authorizing and Approving an Amendment to the Retention and
                   Employment of Moelis & Company LLC as Investment Banker to the Debtors
                   and (ii) Granting Related Relief [Docket No. 2166 - filed December 18, 2020]
                   a.    Debtors’ Motion for Leave to File Debtors’ Reply in Support of Their
                         Supplemental Application for Entry of an Order (i) Authorizing and
                         Approving an Amendment to the Retention and Employment of Moelis &
                         Company LLC as Investment Banker to the Debtors and (ii) Granting
                         Related Relief [Docket No. 2167 - filed December 18, 2020]
         iii.      Re-Notice of Hearing [Docket No. 2210 – filed December 21, 2020]

         iv.       Declaration of Paul E. Stone in Support of Debtors’ Supplemental
                   Application for Entry of an Order (i) Authorizing and Approving an
                   Amendment to the Retention and Employment of Moelis & Company
                   LLC as Investment Banker to the Debtors and (ii) Granting Related
                   Relief [Docket No. 2271 – filed December 23, 2020]



                                                 2
RLF1 24521900v.1
               Case 20-11218-MFW          Doc 2273     Filed 12/23/20   Page 3 of 4




         Witness Information:

         i.        William Q. Derrough, a Managing Director and Global Co-Head of
                   Recapitalization & Restructuring of Moelis & Company LLC, will be
                   available to testify by video from Brooklyn, NY.

         ii.       M. David Galainena, Executive Vice President, General Counsel and
                   Secretary of The Hertz Corporation, will be available to testify by video from
                   Estero, FL.

         Status: The hearing on this matter will go forward. The Debtors are evaluating witness
                 availability and any such changes will be reflected in an amended agenda.




                                                  3
RLF1 24521900v.1
               Case 20-11218-MFW     Doc 2273     Filed 12/23/20    Page 4 of 4




Dated: December 23, 2020

/s/ Brett M. Haywood
RICHARDS, LAYTON & FINGER, P.A.                WHITE & CASE LLP
Mark D. Collins (No. 2981)                     Thomas E Lauria (admitted pro hac vice)
Robert J. Stearn, Jr. (No. 2915)               Matthew C. Brown (admitted pro hac vice)
John H. Knight (No. 3848)                      200 South Biscayne Boulevard, Suite 4900
Brett M. Haywood (No. 6166)                    Miami, FL 33131
Christopher M. De Lillo (No. 6355)             Telephone: (305) 371-2700
J. Zachary Noble (No. 6689)                    tlauria@whitecase.com
One Rodney Square                              mbrown@whitecase.com
920 N. King Street
Wilmington, DE 19801                           J. Christopher Shore (admitted pro hac vice)
Telephone: (302) 651-7700                      David M. Turetsky (admitted pro hac vice)
Facsimile:     (302) 651-7701                  Andrea Amulic (admitted pro hac vice)
collins@rlf.com                                1221 Avenue of the Americas
stearn@rlf.com                                 New York, NY 10020
knight@rlf.com                                 Telephone: (212) 819-8200
haywood@rlf.com                                cshore@whitecase.com
delillo@rlf.com                                david.turetsky@whitecase.com
noble@rlf.com                                  andrea.amulic@whitecase.com

—and—                                          Jason N. Zakia (admitted pro hac vice)
                                               111 South Wacker Drive
                                               Chicago, IL 60606
                                               Telephone: (312) 881-5400
                                               jzakia@whitecase.com

                                               Ronald K. Gorsich (admitted pro hac vice)
                                               Aaron Colodny (admitted pro hac vice)
                                               Andrew Mackintosh (admitted pro hac vice)
                                               Doah Kim (admitted pro hac vice)
                                               555 South Flower Street, Suite 2700
                                               Los Angeles, CA 90071
                                               Telephone: (213) 620-7700
                                               rgorsich@whitecase.com
                                               aaron.colodny@whitecase.com
                                               amackintosh@whitecase.com
                                               doah.kim@whitecase.com

                                               Co-Counsel to the Debtors and Debtors-in-Possession




                                           4
RLF1 24521900v.1
